                 Case 21-50453-LSS   Doc 1-1   Filed 05/13/21   Page 1 of 2




                                     Exhibit A




DOCS_DE:234353.1 89006/001
                                                 Case 21-50453-LSS         Doc 1-1     Filed 05/13/21   Page 2 of 2
                A                      B                 C               D                       E                    F                    G
 1 Bankruptcy Case: 19-11842-LSS Avenue Stores., et al.
 2 Transfer Date Range: 05-18-2019 through 08-15-2019
 3
 4 TRANSFEROR DEBTOR-AVENUE STORES, LLC
 5 Vendor:
 6                             SALTY INC
 7                             WELLS FARGO BANK PO BO
 8                             X 842683 BOSTON MA 02284
 9
10
11 Payment #                   Payment Date      Clear Date      Payment Amount      Invoice #               Invoice Date        Invoice Amount
12 685129                             05/29/2019      06/05/2019 $        120,512.53 034978-2019                      05/06/2019 -$         5,307.28
13 685129                             05/29/2019      06/05/2019          120,512.53 12438-2019                       04/15/2019              - 78.00
14 685129                             05/29/2019      06/05/2019          120,512.53 293212-2019                      04/08/2019            2,923.44
15 685129                             05/29/2019      06/05/2019          120,512.53 293512-2019                      04/23/2019          23,367.00
16 685129                             05/29/2019      06/05/2019          120,512.53 293513-2019                      04/23/2019          77,323.54
17 685129                             05/29/2019      06/05/2019          120,512.53 293514-2019                      04/23/2019          24,860.43
18 685129                             05/29/2019      06/05/2019          120,512.53 PT0023054-2019                   04/04/2019            - 994.08
19 685129                             05/29/2019      06/05/2019          120,512.53 PT0023281-2019                   05/09/2019            - 249.24
20 685129                             05/29/2019      06/05/2019          120,512.53 PT0023348-2019                   05/16/2019          - 1,333.28
21 686016                             06/19/2019      06/28/2019           96,385.31 035103-2019                      06/03/2019          - 3,848.54
22 686016                             06/19/2019      06/28/2019           96,385.31 035137-2019                      06/10/2019            - 758.94
23 686016                             06/19/2019      06/28/2019           96,385.31 293796-2019                      05/13/2019            4,100.49
24 686016                             06/19/2019      06/28/2019           96,385.31 293797-2019                      05/13/2019          21,899.32
25 686016                             06/19/2019      06/28/2019           96,385.31 293798-2019                      05/13/2019            7,177.47
26 686016                             06/19/2019      06/28/2019           96,385.31 293799-2019                      05/13/2019          41,310.45
27 686016                             06/19/2019      06/28/2019           96,385.31 293800-2019                      05/13/2019          13,759.84
28 686016                             06/19/2019      06/28/2019           96,385.31 293801-2019                      05/13/2019          12,217.78
29 686016                             06/19/2019      06/28/2019           96,385.31 293802-2019                      05/13/2019            1,538.49
30 686016                             06/19/2019      06/28/2019           96,385.31 952-77911-2019                   05/30/2019                - 6.87
31 686016                             06/19/2019      06/28/2019           96,385.31 954-77911-2019                   06/06/2019              - 82.44
32 686016                             06/19/2019      06/28/2019           96,385.31 PT0023446-2019                   05/30/2019              - 27.76
33 686016                             06/19/2019      06/28/2019           96,385.31 PT0023528-2019                   06/13/2019            - 893.98
34 686349                             06/26/2019      07/05/2019           19,352.80 293818-2019                      05/20/2019            9,843.18
35 686349                             06/26/2019      07/05/2019           19,352.80 293819-2019                      05/20/2019            9,894.72
36 686349                             06/26/2019      07/05/2019           19,352.80 PT0023566-2019                   06/20/2019            - 150.81
37 686349                             06/26/2019      07/05/2019           19,352.80 PT0023580-2019                   06/20/2019            - 234.29
38 TOTAL                                                         $        236,250.64                    13
